Citation Nr: 0904741	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-24 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), also claimed as hiatal hernia.

2.  Entitlement to an initial rating in excess of 10 percent 
for medial collateral ligament tear of the right knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had unverified duty from January 5, 2000, to May 
4, 2000, and verified active duty from February 10, 2003, to 
May 5, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for GERD, also claimed as hiatal hernia, 
and  
granted service connection for medial collateral ligament 
tear of the right knee and assigned a 10 percent disability 
evaluation.  

In July 2008, the Veteran appeared at a hearing at the RO 
before the undersigned. 


FINDINGS OF FACT

1.  The Veteran's GERD/hiatal hernia had its onset during 
active service.

2.  The Veteran's medial collateral ligament tear of the 
right knee has resulted in no more than slight limitation of 
motion.


CONCLUSIONS OF LAW

1.  GERD/hiatal hernia was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1132, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for medial collateral ligament tear of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256 - 5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004, July 2004, and 
September 2004, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the  elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The RO notified the Veteran of the process by which initial 
disability ratings and effective dates are established per 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) in a May 2006 
letter accompanying the May 2006 Statement of the Case.  The 
Board notes that the Veteran was given an opportunity to 
respond within 60 days of the notice, curing any defect with 
the timing as to the notice regarding initial disability 
ratings and effective dates.  

The Veteran's claim for medial collateral ligament tear of 
the right knee arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted, the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Since that claim is an appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in the May 2006 Statement of the Case.  
The Veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Available service treatment records have been 
associated with the claims file; the Veteran's service 
treatment records from his second period of service have not 
been located.  In a March 2005 letter, the Army indicated 
that it had exhausted all avenues to locate the Veteran's 
records.  The Board finds that additional efforts to obtain 
these records would be futile, and as such, the Board finds 
that VA has fulfilled its duty to assist in obtaining such 
records.  The Court has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  All other identified and available treatment records 
have been secured and the Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.


Analysis

GERD/Hiatal Hernia

The Veteran essentially contends that his current GERD/hiatal 
hernia pre-existed service and was aggravated therein, 
including due to stress and anxiety. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132.   

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 
38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a 
change in the interpretation of 38 U.S.C.A. § 1111 by the 
Federal Circuit and VA's General Counsel, and the regulation 
now states that to rebut the presumption of soundness, VA 
must establish by clear and convincing evidence both that the 
disability existed prior to service and that it was not 
aggravated by service.  

In this case, review of the available service treatment 
records shows that on the examination prior to the first 
period of service, the Veteran was noted to have a normal 
abdomen and viscera evaluation.  However, on a March 2002 
Medical Certificate, in between his first and second periods 
of service, the Veteran indicated that he was taking Nexium 
and had been diagnosed with hiatal hernia.  However, because 
the Veteran's disability was not noted at entry into his 
second period of service, the veteran has the benefit of the 
presumption of soundness.  

In light of the above, and because of the diagnoses of GERD 
and hiatal hernia, the Board will focus on the evidence that 
relates to whether this disability clearly and unmistakably 
existed prior to service and whether there is clear and 
unmistakable evidence that the disability was not aggravated 
by service.

The Veteran indicated that he had GERD symptoms which 
increased during service and he ran out of his medication 
while in Iraq which caused him significant epigastric pain.  
At his hearing, he testified that he went to sick call once a 
month to get pain medication and that his symptoms worsened 
while in Iraq as his symptoms were constant at that point.  

Post-service medical records include VA treatment records 
dated as of June 2004 which showed assessments and treatment 
for GERD.  Also, VA afforded the Veteran an examination in 
September 2005, the report of which reflects that the claims 
folder was reviewed in conjunction with the examination.  The 
examiner noted an impression of GERD and noted that the 
Veteran indicated that he had been diagnosed with hiatal 
hernia confirmed by X-rays.  The examiner also noted that the 
Veteran's "symptoms did occur prior to active military duty 
or aggravated during active military duty and he originally 
began treatment during active military duty." 

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit held 
that the lack of contemporaneous medical records does not, in 
and of itself, render lay testimony not credible.  Id. at 
1336.  Instead, as a finder of fact, the Board must determine 
whether the lay testimony is credible, and in doing so may 
consider the absence of contemporaneous evidence.  In 
addition, the Board, as a trier-of-fact, must take into 
account the unavailability of medical records.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As noted above, 
some of the Veteran's service treatment records are not 
available.  Thus, the Board must assess the competence and 
credibility of the Veteran to report his symptoms in service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); see 
also 38 C.F.R. § 3.159(a)(2) (2006).

As a finder of fact, the Board concludes that the Veteran is 
competent and credible as to his report of his symptoms which 
increased in severity due to service.  In this regard, the 
Board observes that the post-service treatment records for 
the Veteran's GERD/hiatal hernia is sufficiently similar and 
close in time to the in-service complaints to demonstrate 
continuity, which is adequate to award service connection for 
the disability.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  The Board finds his lay 
assertions as to in-service symptoms and treatment to be 
credible.  In addition, the Veteran's lay testimony 
describing in-service symptoms of GERD/hiatal hernia is 
supported by later diagnoses by medical professionals.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Simply stated, there is credible evidence that the Veteran 
received continuous in-service and post-service treatment for 
his GERD/hiatal hernia, regardless of the precise etiology of 
the condition.

Based on the above, the Board concludes that although there 
is evidence that the Veteran had GERD/hiatal hernia prior to 
his second entry into service, the evidence does not clearly 
and unmistakably show that he had such a condition at service 
entry.  In any event, given his report of symptoms of 
GERD/hiatal hernia during active duty and evidence of 
treatment shortly after service discharge, the medical 
evidence does not clearly and unmistakably reflect that the 
condition was not aggravated by such service.  Thus, because 
the presumption of soundness is not rebutted and the evidence 
shows that the veteran currently has GERD/hiatal hernia, was 
treated for GERD/hiatal hernia in service, and the VA 
examination report, while not entirely clear, links current 
GERD/hiatal hernia to service, the criteria for service 
connection have been met.  

Medial Collateral Ligament Tear of the Right Knee

The Veteran essentially contends that his medial collateral 
ligament tear of the right knee is more disabling than 
contemplated by the current 10 percent disability evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the Veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The VA Office of General Counsel has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  For a knee disability rated 
under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation 
of motion under DCs 5260 or 5261 need not be compensable but 
must at least meet the criteria for a non-compensable rating.  
A separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Since the initial grant of service connection, the Veteran's 
medial collateral ligament tear of the right knee has been 
assigned a 10 percent rating.  In an appeal of an initial 
rating, consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board will, thus, consider entitlement to 
"staged ratings" in this case.

The Veteran's right knee disability has been rated under DC 
5099-5260.  DC 5099 indicates the disability is not listed in 
the Schedule for Rating Disabilities and it has been rated by 
analogy under a closely related disease or injury.  Under DC 
5260, limitation of flexion of the knee is rated as follows:  
flexion limited to 60 degrees (0 percent), flexion limited to 
45 degrees (20 percent), flexion limited to 30 degrees (20 
percent), and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, DC 5260.

Related to limitation of flexion of the knee is limitation of 
extension of the knee which is rated as follows: extension 
limited to 5 degrees (0 percent); extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, DC 
5261.  VA standards describe normal range of motion of the 
knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate 
II.

VA afforded the Veteran an examination in September 2005 for 
his right knee during which the examiner observed that the 
Veteran did not have significant antalgic gait upon entry 
into the examination room.  Upon examination, the examiner 
noted that the Veteran was able to completely extend his knee 
and flex to 130 degrees.  After repetitive flexion/extension, 
the Veteran was able to flex to approximately 135 degrees and 
also to completely extend his knee.  It was noted that the 
Veteran had three very small healed scars on the right knee 
from his arthroscopic surgery.  There was no medial/lateral 
or anterior/posterior joint instability, significant 
swelling, erythema or warmth in his joint, or tenderness to 
palpation of his medial or lateral joint line on examination.  
He demonstrated 5/5 upper and lower extremity strength and 
neurovascular was intact.   

A February 2006 VA treatment record noted that the Veteran 
complained that his right knee locked up frequently and his 
knee pain had increased in the last three months.  
Examination of the right knee revealed no swelling, minimal 
to mild restriction in flexion with normal extension, and no 
effusion or localized redness.  An assessment of right knee 
arthralgia was noted.  

A March 2008 VA treatment record noted that the Veteran's 
right knee demonstrated range of motion from 0 to 70 degrees; 
further flexion was painful.  
The knee exhibited tenderness at the posterior medial side of 
the knee as well as the lateral joint.  Stability was normal.  
Additionally, an MRI showed a torn lateral meniscus and X-
rays showed degenerative joint disease, more of medial 
compartment with narrowing of the joint space and spur 
formation.

At his July 2008 hearing, the Veteran testified to right knee 
instability which did not give out.  He also said that it 
locked up monthly and was manifested by redness.  He 
indicated that he walked a lot and his knee swelled with 
decreased range of motion.  The Veteran also stated that he 
wore a brace he bought himself.  He denied limping or using a 
cane.    

While flexion was noted to be minimally to mildly restricted 
in February 2006, no quantified ranges of motion were noted.  
On the other hand, the September 2005 VA examination report 
noted range of motion was 0 to 130 to 135 degrees and the 
March 2008 VA treatment record noted range of motion was 0 to 
70 degrees.  Based on these ranges of motion, the Veteran has 
not shown flexion limited to 45 degrees or extension limited 
to 10 degrees.  The criteria for a 10 percent rating under 
either DC 5260 or 5261 have been met.  See 38 C.F.R. § 4.71a, 
DCs 5260, 5261.  VA's General Counsel has determined that 
separate evaluations may be assigned for limitation of 
flexion and extension of the same joint.  VAOPGCPREC 09-2004 
(September 17, 2004).  Specifically, where a Veteran has both 
a compensable level of limitation of flexion and a 
compensable level of limitation of extension of the same leg, 
the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the 
leg.  Id.  Here, however, the Veteran does not meet the 
criteria for a 10 percent rating for limitation of flexion or 
extension; thus, separate evaluations are not for 
application.

The Veteran has been shown on X-ray examination to have 
degenerative joint disease in the right knee.  Specifically, 
the March 2008 VA treatment record noted degenerative joint 
disease in the medial compartment with narrowing of the joint 
space and spur formation.  Where there is limitation of 
motion, but the limitation of motion is noncompensable under 
the limitation of motion diagnostic codes, X-ray confirmation 
of the affected joint will warrant a 10 percent rating under 
DC 5003. Also, under DC 5003, a 10 percent rating may apply 
where limitation of motion is absent, but there is X-ray 
evidence of arthritis involving two or more major joints or 
involving two or more minor joint groups.  38 C.F.R. § 4.71a, 
DC 5003.  The knee is considered a major joint.  In this 
case, the Veteran has noncompensable limitation of motion of 
his right knee.  However, the Veteran has been granted a 10 
percent disability rating under a diagnostic code predicated 
upon limitation of motion (DC 5260).  As the Veteran is 
already in receipt of a 10 percent disability rating under a 
diagnostic code predicated upon limitation of motion, he is 
not entitled to a separate 10 percent rating under either DC 
5003 or 5010.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The Board has considered the Veteran's disability under other 
potentially applicable diagnostic codes for a higher rating.  
A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is 
no indication that the Veteran has ankylosis of the right 
knee, and he has displayed an ability to flex and extend as 
noted above.  Therefore, a higher rating under DC 5256 is not 
warranted.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, DC 5257.  While the Veteran testified at his July 
2008 hearing that he used a knee brace and complained of knee 
instability which was not manifested by his knee giving out, 
the September 2005 VA examination report and the March 2008 
treatment record both indicated that there was no right knee 
instability.  As there is no indication of recurrent 
subluxation or lateral instability, a separate evaluation 
under DC 5257 is not warranted.

In considering all possible diagnostic codes in determining 
if the Veteran's right knee disability warrants a higher 
rating, the Board finds that higher evaluations are not 
available under DC 5258 for dislocation of semilunar 
cartilage, DC 5259 for symptomatic removal of semilunar 
cartilage, DC 5262 for impairment of tibia and fibula, or DC 
5263 for genu recurvatum as none of these disabilities have 
been demonstrated.  38 C.F.R. § 4.71a, DCs 5258, 5259, 5262, 
5263.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On examination of the Veteran in 
September 2005, the examiner noted on repetitive 
flexion/extension, the Veteran was able to flex to about 135 
degrees and completely extend his knee.  As such there is no 
probative evidence that the right knee is limited in motion 
to warrant more than a minimal compensable rating.  See supra 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Furthermore, the Board notes that the Veteran has three well-
healed scars from his arthroscopic surgery.  However, the 
Veteran does not claim nor does the evidence show that he has 
any impairment arising from the scars.  Accordingly, the 
Board will not consider whether he has any such impairment 
from his knee scars.  

The Board also notes the Veteran's contention that the 
September 2005 VA examination inadequately represented his 
range of motion.  He asserts that the examination was 
rendered after he had driven for 40 miles without any 
exertion.  However, there is no indication that the examiner 
did not account for the Veteran's symptoms upon additional 
exertion.  In fact, the examiner specifically examined the 
Veteran after repetitive flexion/extension.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's medial collateral ligament tear of 
the right knee was more than 10 percent disabling.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

Finally, the Veteran has not been hospitalized for his 
disability.  As to employment, the September 2005 VA 
examination report noted that the Veteran had not missed work 
as a Corrections Officer due to his right knee.  Then at his 
hearing, he testified that he missed three days of work in 
the past two years due his right knee.  In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the Veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for GERD, also claimed as hiatal hernia, 
is allowed.

An initial rating in excess of 10 percent for medial 
collateral ligament tear of the right knee is denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


